 It is a great pleasure to see you, 
Sir, a youthful symbol of a profoundly changed Bulgaria, in the Chair. I know 
and trust that you will steer us skilfully through this session of the General 
Assembly. 

The cold war is over. The world has heaved a sigh of relief. The United 
Nations now has an unprecedented opportunity to carry out the mandate 
contained in the Charter, even though politically the world has grown much 
more complex and complicated. 

Of course, no change has occurred in the underlying problems of a 
long-term nature. The threat to the very survival of the human race posed by 
the deterioration of the environment, overpopulation and poverty was there 
already, even though awareness of the threat has increased quite dramatically 
in recent years. It is a threat that will be with us for years to come, and 
it will grow more and more acute if there is a lack of appropriate action. 
One course of action is for the United Nations to put its house in order in 
these areas through a restructuring of its economic and social sectors and 
through a meaningful follow-up to the Rio Summit. The United Nations 
Conference on Environment and Development has put sustainable development high 
on our agenda, and there it should remain. The establishment of solid 
machinery, including a high-level commission on sustainable development, will, 
we hope, be one of the major achievements of this session of the General 
Assembly. 
But in the political field, on which I will concentrate today, there has 
been a qualitative change. We are still thankful for the end of the cold war, 
with its menace of massive nuclear destruction, but in its stead a plethora of 
conflicts and potential conflicts has sprung up with a vehemence which nobody 
had foreseen. Each of these conflicts has its own characteristics, and each 
has to be dealt with in a particular fashion. The United Nations is, on the 
whole, the right organization to deal with these emergencies, whether directly 
or indirectly. In order to carry out that task it will need to possess all 
the means necessary for what I would call a flexible response, ranging from 
preventive diplomacy to repressive action. A number of these requirements 
have been set out by the Secretary-General in his impressive report "An Agenda 
for Peace" (A/47/277). This Agenda will form the basis for our discussions on 
the subject. 

Where and when should the United Nations intervene? Clearly, it cannot 
be everything to everyone. In order not to overstretch, it inevitably has to 
apply a certain degree of self-restraint. Moreover, the membership of our 
Organization consists of sovereign States, and respect for their sovereignty 
is one of its principles. Nevertheless, it would be too easy to make 
non-intervention and deference to domestic jurisdiction the leading 
guideline. Moreover, it would not work. Frontiers have become porous and 
information world-wide. Atrocities and aggression committed within a country 
cannot pass unnoticed, and once noticed will not be tolerated by world 
opinion. For the United Nations to stand idly by would be detrimental to its 
new-found status, which we all have an interest in protecting. 
With the end of the cold war, regional conflicts have proliferated, but 
at the same time the possibility of doing something about them has increased. 
This is both because the Security Council is not paralyzed by vetoes any more 
and because the risk of a conflict's degenerating into global war has 
subsided. This makes it possible to contemplate international action where it 
would have been impossible or unfeasible before. With the possibility of 
action comes the notion that lack of action is a form of action as well, 
requiring a decision, just as a decision is necessary to act. A decision not 
to act in the case of flagrant violations of human rights or the rights of 
minorities, or in the case of large-scale human suffering, will now set a 
precedent, just as planned intervention does. It is no longer possible just 
to look the other way. 
Perhaps somewhat belatedly, this has been recognized in the case of 
Somalia. The international community could not afford to condone the 

intolerable situation in that country any longer. The short-term task 
consists of assuring the survival of the people. In the somewhat longer term, 
the whole country will have to be reconstructed. The United Nations has a 
major role to play on both counts. 
The United Nations has also become involved in former Yugoslavia. Here 
we see massive aggression, destruction, impending starvation and even the 
establishment of concentration camps, all with a view to making large areas 
"ethnically clean", as the ugly saying goes. Nationalism and irredentism have 
run wild and are threatening neighbouring States as well. Everyone knows who 
is mainly responsible. 
Concerted action can and should be taken. Effective delegation and 
cooperation between the United Nations and regional organizations is crucial. 
Joint United Nations-European Community efforts to help solve the Yugoslav 
crisis are a clear example. Interaction between the United Nations and the 
European Community, in their co-chairmanship of the London Conference, has 
underlined the potential for coordination between the United Nations and 
regional organizations in the field of preventive diplomacy, peace-keeping and 
peacemaking. It is not only Chapter VIII that is being put into practice 
here. Even more important is the linkage between the quest for a diplomatic 
solution on the one hand and the possibility of enforcement action by the 
United Nations on the other hand, in the event of non-compliance by the 
parties concerned. The recognition of territorial and ethnical faits 
accomplis would be an insult to the Charter. To my mind, the Yugoslav crisis 
is a compelling case for action. More could be done, and I hope that more 
will be done soon. 

The Netherlands fully supports the Secretary-General's view that: 
"regional arrangements or agencies in many cases possess a potential that 
should be utilized in serving... preventive diplomacy, peace-keeping, 
peacemaking and post-conflict peace-building". (A/47/277, para. 64) 
Indeed, I am convinced that regional organizations increasingly have to take 
up responsibilities with regard to regional peace and security. The role of 
the Conference for Security and Cooperation in Europe (CSCE) in the Yugoslav 
crisis is a clear example of this trend. So are others, such as the 
Organization of American States and the Organization of African Unity. 
The process of delegation and cooperation between the United Nations and 
the various regional organizations does not have to stop at this level. 
Organizations such as the North Atlantic Treaty Organisation and the Western 
European Union have specific operational contributions to make as well. Both 
organizations recently announced at the CSCE Summit in Helsinki their decision 
to make resources available to support the CSCE or the United Nations in 
carrying out peace-keeping activities. The CSCE can also call on others, such 
as the Commonwealth of Independent States, to contribute to peace-keeping 
activities. This development is a concrete example of an evolving network of 
organizations which we refer to as 'interlocking institutions'. 
The Security Council is rightly the focus of world attention nowadays. 
This new interest has provided the discussion on the Council's membership with 
a fresh impetus. In the last chapter of "An Agenda for Peace", the 
Secretary-General observes that agreement among the permanent members of the 
Security Council must have the deeper support of the other members of the 
Council. It should also have the wider support of the membership of the 

Assembly if the Council's decisions are to be effective and are to endure. 
This raises the question of the relationship between members and non-members 
of the Council and of the Council's composition. 

The achievements of the Council in terms of effective leadership and 
decision-making, particularly during the last two years, need not be 
elaborated upon. Supporters of the maintenance of its current composition can 
hence, with some justification, argue that there is no need to change a 
winning team, or, to use a colloquial expression of our host country, "If it 
ain't broke, don't fix it." The critics of the status quo argue that the 
Council's present composition is a reflection of the balance of power of days 
gone by. This leaves us with a dilemma because both sides have a point. 
Important changes have taken place in international relations. The 
number of Member States has increased enormously since the enlargement of the 
Council in 1963. The Charter specifies in Article 24 that the Council acts on 
behalf of all Members. This implies that the Council should be, to a certain 
degree, representative of the international community. Were the Council to 
become an exclusive club disconnected from the United Nations membership as a 
whole, this might tend to undermine its authority and diminish its 
effectiveness. So what are we to do when faced with the question of the 
Council's effectiveness on the one hand and its representativeness on the 
other? 
A possible solution to this question might be found in severing the 
automatic link between permanent membership of the Council and the right of 
veto. A number of concrete options can be considered in this respect. One 
would be to consider the adoption of a double veto: two negative votes by 
permanent members being required to hold up a decision instead of one. 
Another suggestion put forward is the creation of semi-permanent membership of 
the Security Council. This membership would apply to a certain category of 
important States for a period of, say, five to seven years, possibly without 
the right of veto. 

To determine which countries would be eligible for this type of 
membership, it seems that two criteria are relevant: both the political 
weight of the country concerned and the degree to which its membership would 
contribute to a more equitable geographical distribution of the Council's 
composition. In view of the Council's responsibility for the maintenance of 
international peace and security, it would appear to me that those two 
elements should be carefully balanced against each other. 
Clearly, the creation of semi-permanent membership is only one of a 
number of options that can be considered. A broad international discussion on 
this issue has already begun. The basis of this discussion should be in the 
agreement that any change envisaged should first and foremost seek to ensure 
the continued effectiveness of the Council for the United Nations as a whole. 
In recent years we have seen some very encouraging developments all over 
the world in the field of human rights. Many nations have taken the difficult 
but promising road to democracy. Their success will undoubtedly contribute to 
a further spread of respect for fundamental human rights. It was our hope 
that the United Nations World Conference on Human Rights, to be held next year 
in Vienna, would contribute to this positive trend. The Netherlands welcomed 
the process from the start. We are, for instance, a major donor to the fund 
that allows delegations from the least privileged countries to participate. 
However, the preparatory process has thus far failed to produce an agenda 
for the Conference. The Chairperson of the preparatory process rightly 
concluded that most States will be disappointed at the lack of results. The 
Netherlands shares this feeling of disappointment. Curiously enough, the 
results thus far have lagged behind the constructive and relatively harmonious 
results achieved in other United Nations forums such as the United Nations 
 
Commission on Human Rights. The perfect example of this was the recent 
unanimity displayed by this Commission when it met for its first emergency 
session, which was devoted to the human rights situation in former 
Yugoslavia. In view of this sharp contrast, one cannot but wonder what causes 
the World Conference process to be so polarized and, subsequently, what 
positive contribution the Conference can make in these circumstances to the 
United Nations work in the field of human rights. 
Meanwhile, human rights are still, in practice, being violated in 
numerous countries. I have already mentioned former Yugoslavia, where outrage 
at the massive violation of human rights and international humanitarian law in 
Bosnia-Herzegovina, confirmed by the report of the United Nations Special 
Rapporteur, Mr. Mazowiecki, has increased the calls for measures against the 
perpetrators of such acts. Personal accountability under international law 
and the appropriate machinery to deal with the individuals responsible are 
still lacking, but Security Council resolution 771 (1992) paves the way for 
follow-up action by Member States. My country favours the establishment of 
machinery for the systematic gathering of data concerning criminal acts 
committed by individuals with regard to the Geneva conventions and the human 
rights conventions. I believe that such an approach can be expected to have a 
deterrent effect. 
For the longer term. Member States could consider the establishment of an 
international criminal court, taking into account work already undertaken by, 
among others, the United Nations International Law Commission. Although it is 
clear that the establishment of such a court will not come about overnight, it 
is certainly worthy of careful consideration by the 'Assembly. The Assembly 
might give the International Law Commission the task of developing this idea 
further. 

The United Nations involvement in conflict settlement has led to a wide 
array of peace-keeping operations. The number of Blue-Beret military has 
reached an all-time record. The Netherlands contributes sizeably to United 
Nations operations worldwide and will continue to do so: taking into account 
other obligations and practical limitations, all units of the Netherlands 
armed forces can in principle be assigned for peace-keeping. We support the 
concept of making available contingents to the United Nations at short notice 
and have included this in our standing offer to the Organization. 
The Preamble to the Charter clearly states the United Nations 
determination to promote social progress and better standards of living. Many 
countries are confronted with a lack of social stability, mass migration, 
rapid urbanization and other problems which affect the fabric of society. The 
world summit for social development, in principle to be held in 1995, will 
allow us to address these issues at the highest levels of government. This 
will help the United Nations to carry out the tasks inherent in its important 
social mandate. 
The Security Council has rightly qualified the proliferation of all 
weapons of mass destruction as a threat to international peace and security. 
This underlines the importance of combating their proliferation. Arms control 
and regional, political and security arrangements have their role to play. So 
have export control regimes. 

The Netherlands attaches particular value to the United Nations Register 
of Conventional Arms, and it is heartening to see before the Assembly the 
concrete elaboration of technical procedures for this Register, agreed to by 
consensus by a representative panel of governmental experts. The time has 
come to render the Register fully operational starting next spring, in 1993, 
and we look forward to a universal implementation of its provisions. 
A convention on the prohibition of chemical weapons will be put before 
this session of the Assembly. It is a magnificent achievement for all the 
members of the Geneva Conference on Disarmament. My country hopes that many 
countries will be amongst the original signatories of the chemical weapons 
convention, so that it can be strictly implemented. The Netherlands, as host 
country for the Organization for the Prohibition of Chemical Weapons (OPCW), 
has a special role to play, and we shall endeavour to live up to expectations. 
With the chemical weapons convention achieved, it becomes all the more 
important to reflect upon ways and means to strengthen the biological weapons 
Convention, in particular in matters of verification. Securing compliance 
with the Convention could involve more than just voluntary measures, important 
though these may be. 
As to the third category of weapons of mass destruction, we have to bear 
in mind that the nuclear Non-Proliferation Treaty (NPT) is up for extension in 
1995. My country strongly advocates such an extension for an indefinite 
period. We welcome the progress made recently to strengthen the 
non-proliferation regime by both further accessions to the NPT and 
modifications of the Tlatelolco Treaty, opening the way for the entry into 
force of that Treaty for all Latin American and Caribbean States. 

We are are placing ever-increasing demands upon the United Nations. 
Cambodia, Yugoslavia and Somalia are only a few examples of its increasing 
involvement. This is not without severe financial consequences for the 
Organization. Quite frankly, I find it hard to believe that, at a time when 
we expect the United Nations to play its demanding role, an important number 
of Member States is not paying its contributions on time and in full. We 
believe it is essential for the proper functioning of the United Nations that 
all Member States, not just 5 per cent, meet the condition of full and timely 
payment. The United Nations will not be able to fulfil its task unless 
everyone picks up his share of the bill. Financial discipline on the part of 
Member States is as important as it is on the part of the Organization. 
With regard to peace-keeping especially, if regional responsibility for 
the maintenance of peace and security is to acquire real meaning, we would 
strongly favour Member States looking at the concept of burden-sharing on a 
regional basis. In any case, the present short-term solutions of ad hoc 
financing are neither satisfactory nor equitable. If we want a healthy United 
Nations to deal with tomorrow's problems, this issue needs to be addressed 
today. It would be an illusion to think that the current stopgaps, creative 
as they may be, will eventually suffice. 
As I have already stated, the opportunities for the United Nations to 
carry out its mandate are unprecedented. This is true for a number of 
conflicts which until recently seemed intractable. Cambodia is the clearest 
case where a United Nations peace plan is being implemented. Angola is 
another example of what the United Nations can do. The continuing dialogue by 
 
South African parties provide us with a spark hope for the establishment of a 
non-racial democracy. There is an initial involvement on the part of the 
United Nations. Negotiations within the framework of the Madrid Conference 
have carried the Middle East peace process further after a long period of 
standstill. I hope that in this area, too, the United Nations can at some 
stage become closely involved. 
My friend and colleague Douglas Hurd, speaking on behalf of the European 
Community and its member States, rightly observed that the challenge facing us 
in this turbulent time is to reinforce the system of collective security based 
on the United Nations. As I said earlier, the United Nations cannot be 
everything to everybody. Nevertheless it is clear that, because of the 
success our Organization has achieved over the last few years, enormous 
expectations have been raised. It is our duty to see to it that the United 
Nations is equipped in terms both of personnel and financing to face the tasks 
with which it will of necessity be confronted. 
That brings me, logically and finally, to the Secretary-General. It is a 
source of the greatest satisfaction to me to see Mr. Boutros Boutros-Ghali in 
this august position. His profound international experience, his keen 
intelligence and the determination which he has already shown in tackling a 
number of issues make him very much the right man in the right place. 
I wish to assure Mr. Boutros-Ghali of the co-operation of the Kingdom of 
the Netherlands in the discharge of his arduous task. 
